                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MISSOURI
                           SOUTHERN DIVISION



  UNITED STATES OF AMERICA,               )
                                          )
                        Plaintiff,        )
                                          )   Case Nos.
           vs.                            )   10-03029-01-CR-S-GAF
                                          )   10-03029-02-CR-S-GAF
  WESLEY PAUL COONCE, JR. and             )
  CHARLES MICHAEL HALL,                   )
                                          )
                        Defendants.       )



                 TRANSCRIPT OF PROCEEDINGS - VOLUME 21-B
                   BEFORE THE HONORABLE GARY A. FENNER
                               MAY 28, 2014
                          SPRINGFIELD, MISSOURI

                                APPEARANCES

  FOR THE PLAINTIFF:
       MR. RANDALL D. EGGERT
       Assistant United States Attorney
       U.S. Attorney's Office
       901 St. Louis Street, Suite 500
       Springfield, Missouri 65806

        MR. JAMES D. PETERSON
        United States Department of Justice-DC
        1331 F Street NW
        Washington, DC 20530


       Proceedings recorded by mechanical stenography, transcript
  produced by computer


                   KATHERINE A. CALVERT, RMR, CRR
                   FEDERAL OFFICIAL COURT REPORTER
                  CHARLES EVANS WHITTAKER COURTHOUSE
                         400 EAST NINTH STREET
                      KANSAS CITY, MISSOURI 64106
                             (816) 512-5741


                                    4808
Case 3:16-cr-00086-SLG Document 1045-1 Filed 05/04/21 Page 1 of 5
                                 APPEARANCES
                                 (continued)

  FOR THE DEFENDANT COONCE:
       MR. THOMAS D. CARVER
       MR. SHANE P. CANTIN
       Carver, Cantin & Grantham
       901 St. Louis, Suite 1600
       Springfield, Missouri 65806

        MR. MATTHEW M. RUBENSTEIN
        Capital Resource Counsel Project
        Hosted by the Federal Public Defender
        for the District of Oregon
        101 Southwest Main Street, Suite 1700
        Portland, Oregon 97204

  FOR THE DEFENDANT HALL:
       MR. FREDERICK A. DUCHARDT, JR.
       Attorney at Law
       P.O. Box 216
       Trimble, Missouri 64492

        MR. ROBERT D. LEWIS
        Attorney at Law
        435 East Walnut Street
        Springfield, Missouri 65806

        MR. MICHAEL W. WALKER
        Duchardt & Walker, LLP
        5545 North Oak Trafficway, Suite 8
        Kansas City, Missouri 64118




                                    4809
Case 3:16-cr-00086-SLG Document 1045-1 Filed 05/04/21 Page 2 of 5
                             I N D E X                              Page

                            MAY 28, 2014

  JOHN WISNER (resumed)
       Cross-examination by Mr. Peterson. . . . . . . . . . 4812
       Redirect examination by Mr. Duchardt . . . . . . . . 4867

  DAVID SCOTT DODRILL
       Direct examination by Mr. Peterson . . . . . . . . . 4880
       Cross-examination by Mr. Rubenstein. . . . . . . . . 4926
       Cross-examination by Mr. Duchardt. . . . . . . . . . 4939

  PARK DIETZ
       Direct examination by Mr. Eggert . . . . . . . . . . 4943




                                    4810
Case 3:16-cr-00086-SLG Document 1045-1 Filed 05/04/21 Page 3 of 5
 1     or interview of the individuals that are involved?

 2      A       Correct.

 3      Q       And so how does that take place?

 4      A       So first there's a lot of scheduling that goes on and

 5     the schedules often change, then there's negotiation for

 6     whether a quiet enough room will be made available by the

 7     institution, and arrangements have to be made to gain entry

 8     into the institution.

 9                 And when I'm doing interviews of a defendant, I

10     always try to both video record the evaluation and also audio

11     record it, and I've done that since 1982 for the sake of

12     transparency so that everyone can see the nature of my

13     questions and the answers and what the interaction was like,

14     and also because every interview changes the person who's being

15     interviewed by giving them information or by influencing them

16     in some way; and if I didn't videotape it, then those changes

17     would be secret.     They'd be hidden.     No one would be able to

18     evaluate how the person changed or why.

19                 So I've been an advocate since 1982 of all mental

20     health professionals videotaping the interview portions of

21     their evaluations.     This does not apply to psychological

22     testing, which has other considerations, but for the interview

23     portion I think we should all be videotaping it for the sake of

24     transparency and to preserve the integrity of the behavioral

25     evidence because, otherwise, it would be like letting one side


                                         4961
     Case 3:16-cr-00086-SLG Document 1045-1 Filed 05/04/21 Page 4 of 5
 1     fool with the crime scene evidence before the other side could

 2     look at it.     It would tamper with the evidence and I don't

 3     believe in that.

 4      Q       So you make a practice of videotaping every interview

 5     that you conduct in a forensic setting?

 6      A       Every interview of a defendant or of a claimant, yes.

 7      Q       Yes.    And did that happen in this case?

 8      A       It did.

 9      Q       You had an opportunity to interview both defendants,

10     Wesley Coonce and Charles Hall?

11      A       I can't see Mr. Hall right now, but yes.

12      Q       If you would like to stand up.

13      A       I see him.

14      Q       And then after you conducted those interviews, you then

15     completed a report which summarized not only the factual

16     findings and factual observations that had been made by your

17     team of the documents but also your interview as well?

18      A       That's correct.     Though I should add that much of the

19     bulk of the report comes from the summary.         It's the factual

20     basis of the opinions.

21      Q       And the summary, of course, is part of the document

22     that is reviewed by you?

23      A       Yes.

24      Q       And it's actually created under your supervision?

25      A       Correct.


                                         4962
     Case 3:16-cr-00086-SLG Document 1045-1 Filed 05/04/21 Page 5 of 5
